 



Exhibit 10.2

The Hartford Financial Services Group, Inc.

2004 Compensation Of Non-Employee Directors

— For service for the period from the May 20, 2004 Annual Meeting of
Shareholders through the next Annual Meeting —

          Standard Fees   Description
Annual Stock Option Award
  •   $60,000 valuation
 
       
 
  •   Vests in 1/3 increments per year over a three-year period
 
       
 
  •   Term = 10 years plus two days
 
       
Annual Restricted Stock Award
  •   $40,000 valuation
 
       
 
  •   1/3 of the shares vest three years from the date of the award and the
remaining 2/3 of the shares vest five years from the date of the award
 
       
Annual Retainer Payable in Cash
  •   $30,000
 
       
Meeting Fee for each meeting of the Board of Directors attended
  •   $1,500 per meeting
 
       
Fee for each Committee meeting attended
  •   $1,200 per Committee meeting
 
       
Committee Chairperson Annual Retainer
  •   $10,000
 
       
Other
       
 
       
Deferred Compensation Plan
  •   May defer all or any portion of cash compensation into The Hartford
Deferred Compensation Plan
 
       
Insurance
  •   $100,000 of group life insurance and $750,000 of AD&D
 
       
 
  •   Directors may purchase additional AD&D insurance
 
       
Travel and Related Expenses
  •   Reimbursed for travel and related expenses incurred in connection with
their serving on the Board of Directors and its Committees

 